Citation Nr: 1122783	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic disability exhibited by headaches.

2.  Entitlement to service connection for epileptic seizures.

3.  Entitlement to service connection for a psychiatric disability, to include depression.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision that, in pertinent part, denied service connection for headaches, for epileptic seizures, and for depression.  The Veteran timely appealed.

The issues of service connection for epileptic seizures; and for a psychiatric disability, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that chronic disability exhibited by headaches had its clinical onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

Chronic disability exhibited by headaches was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through April 2008 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2008 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record and appears adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, in his claim for service connection filed in February 2008, the Veteran reported developing severe headaches during basic training.  In May 2008, he reported having several migraines throughout his period of active service.  In October 2009, the Veteran reported that he continued to seek treatment at a VA facility.

Service treatment records document the Veteran's treatment on occasion for headaches.  Records show that the Veteran reported having a migraine headache in June 1976, and that he was screaming and turning his head in bed.  At the time he also reported another episode of severe, one-sided throbbing headaches that occurred approximately four years earlier (prior to active service).  Current symptoms included pain, but much less severe.  The Veteran had taken no medication, and denied vomiting.  The assessment was questionable headache, migraine.  The Veteran was given medication to take at the start of his headaches.  On a "Report of Medical History" completed by the Veteran at the time of his separation examination in October 1976, he reported that he had or had had frequent or severe headaches.  The Veteran clarified that when he was studying hard he would get a headache, which the examiner characterized as tension headaches with relief by aspirin.  Neurological examination was negative for abnormality.  

A January 2006 private medical report reflects that the Veteran described headaches as an aftermath of seizure activity.  VA outpatient treatment reports include an April 2006 entry reflecting complaints of neck pain.  In a review of systems, the Veteran specifically denied headaches.  When seen in August 2008, the Veteran complained of a head contusion and headache from 2-3 days earlier.  The Veteran denied loss of consciousness, nausea, or vomiting.  There was a reference to stress.  

The Veteran underwent a VA examination in June 2008.  The examiner reviewed the Veteran's claims file and medical history.  The examiner noted no evidence of the Veteran complaining of headaches or seeking treatment at a VA facility for many years after service.  Current symptoms included an oppressive pain in the back of his head, occurring about three times per month; and not associated with nausea, photophobia, or phonophobia.  He took medication for treatment.  The Veteran indicated that the headaches were not prostrating, and that ordinary activity was possible for the duration of headaches.  The examiner diagnosed history of migraine headache, now in remission; and tension-type headache.  The examiner concluded that the Veteran's currently claimed migraine was not caused by or a result of military service.  In support of the opinion, the examiner reasoned that the current headaches were tension-type, and different from the type suffered both before and during active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The service clinical records reflect treatment for a headache that was characterized as possible migraine.  At service separation, the Veteran indicated that he had or had had headaches when studying.  Neurological work-up was negative and the examiner characterized the headache as tension type.  Following service, there have been headaches related to seizures and a head contusion.  Though the Veteran places the onset of headache pathology during basic training, this is not entirely consistent with the service treatment records at which time he recalled a pre-service onset of symptoms and post service records noting seizure activity and a contusion as precipitating events.  The June 2008 examiner reviewed the service treatment records and concluded that headaches exhibited in service were different than the current headaches.  The absence of evidence of treatment for headaches in the years immediately following active service was noted, and it was concluded that current headaches were not related to active duty.  The examiner reviewed the evidence of record and gives a rationale for the opinion proffered.  There is no competent evidence of record to rebut the opinion.  The absence of objective data regarding headaches from 1976 to 2008 also weighs against the Veteran's claim for service connection.  Hence, the preponderance of the evidence is against a finding that any current headaches are related to active service.

While a continuity of symptomatology does not have to be medically documented, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the Veteran is competent to testify regarding continuity of headaches following active duty, his claim that headaches began during basic training is not consistent with history reported in the service treatment records.  Furthermore, post service clinical records reflect acute onset of headaches following seizure activity and head trauma and do not refer to longstanding pathology.  The history reported by the Veteran is at best incomplete, which compromises its probative value.  To the extent the Veteran is claiming that current headache pathology is identical to that suffered in service, he is not a medical professional and is not shown to have the expertise to identify the etiology of headaches and the type of headaches he has.  As the VA examiner noted, the symptoms reported during service differ from those currently exhibited.  

Hence, a clear preponderance of the evidence is against a finding that the Veteran has disability exhibited by headaches that either had their onset during service, or are related to his active service.  


ORDER

Service connection for chronic disability exhibited by headaches is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Epileptic Seizures 

The Veteran contends that his epileptic seizures had their onset in service.  In February 2008, the Veteran reported that he developed epilepsy symptoms in conjunction with severe headaches and unconscious lapses in service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records include a "Report of Medical History" completed by the Veteran at the time of his separation examination in October 1976.  The Veteran reported periods of unconsciousness.  The examiner noted [unconscious period, 1975, not seen].  The post-service records first include an assessment of seizure disorder in April 2001.  More recent records show assessment of seizure disorder and noncompliance with treatment.

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current seizure disorder, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Psychiatric Disability, to Include Depression 

The United States Court of Appeals for Veterans Claims (Court) has recently held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, on a "Report of Medical History" completed by the Veteran at the time of his separation examination in October 1976, he reported nervous trouble.  The examiner noted depressed, nervous, occasionally, secondary to situation.  No psychiatric disability was found in service.

Recent VA treatment records, dated in April 2008, include an Axis I diagnosis of depression, not otherwise specified; and alcohol dependence and episodic cocaine abuse.

Although records in the Veteran's claims file had been translated into English in April 2010, it appears that private treatment records from the Veteran's treating psychiatrist, dated in December 2004, have yet to be translated.

The Board is required to analyze the credibility and probative value of the evidence of record.  Accordingly, an examination is needed to obtain an informed medical opinion as to whether the Veteran's current depressive disorder either had its onset during service or is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of epileptic seizures, and the likely etiology of the disease or injury. The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For any disability exhibited by epileptic seizures, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty.

The examiner should reconcile any opinion with the service treatment records and private treatment records.  The examiner should provide a rationale for the opinions. 

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of depression, and the likely etiology of a psychiatric disability.  The claims file must be made available to the examiner for review.

The examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current depressive disorder had its onset in service or is otherwise related to service. 

The examiner should provide a clear rationale for the opinions.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or the AMC.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


